The plaintiff seeks, by bill in the Wayne county circuit court, in chancery, to set aside and *Page 61 
vacate the decree of this court in a previous suit between her and her husband (Broadwell v. Broadwell, 223 Mich. 641), and to have the decree of the circuit court in chancery, from which the appeal was taken in said case, reinstated and enforced. The grounds upon which such relief is asked rest entirely on what plaintiff now contends was the failure of the appellant to comply with the statutes and rules of practice in taking and perfecting his appeal to this court in said case. If the jurisdiction of this court was to be attacked, or question raised as to the proceedings in taking the appeal, then and not now was the proper time. The decree imports jurisdiction and we may not go behind it. It can now be attacked only on the ground of fraud, and none is claimed. Any other rule would lead to endless litigation, the unsettling of adjudicated rights in property, and an uncertainty in every case as to the validity of the judgments of this court.
The chancellor was right in his disposition of the case, and the decree, dismissing plaintiff's bill of complaint without prejudice to any right she may have to seek relief by other proceeding, will be sustained, with costs to the appellee.
BIRD, C.J., and SHARPE, STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred. *Page 62